Title: To James Madison from John J. Murray, 31 August 1801 (Abstract)
From: Murray, John J.
To: Madison, James


31 August 1801, Staten Island, New York. Announces that a few days earlier, in Aaron Burr’s presence, he made necessary alteration in his commission for consul at Glasgow as authorized by Wagner’s 6 Aug. letter. Burr endorsed certificate. Transmits bond and requests permission to delay departure until winter, as he wishes to visit principal trading towns, particularly those farther south, and the late summer season is hazardous in Charleston and Savannah.
 

   RC (DNA: RG 59, CD, Glasgow, vol. 1). 3 pp.; docketed by Wagner as received 3 Sept., with his notation: “Wrote him that the delay he intended to make before his departure would not in my opinion be disapproved of by the Secretary.”


   Murray had written JM on 3 Aug. 1801 (ibid.) (2 pp.) to request instructions because his commission specified “John C. Murray.” South Carolinian Murray had married the daughter of a wealthy New Yorker and had recently been appointed a judge on Staten Island. He died in Glasgow in 1805 (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:542, 545 n. 18).


   A full transcription of this document has been added to the digital edition.
